Citation Nr: 1811585	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic neck disability, to include as secondary to service-connected disability.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Counsel



INTRODUCTION

The Veteran had active service from February 1984 to June 1984 and from December 2003 to March 2005.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In a June 2011 decision, the Board denied the Veteran's claim of entitlement to service connection for a chronic neck disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  While the matter was pending before the Court, the Veteran's then-attorney and a representative of VA's General Counsel filed a joint motion for partial remand (JMPR).  In a February 2011 order, the Court granted the motion, vacated the Board's June 2011 decision with regard to the issue addressed herein, and remanded the matter for readjudication.

In November 2012, May 2015, and August 2017, the Board remanded the matter for additional evidentiary development.  


FINDING OF FACT

A chronic neck disability was not present during active service, arthritis of the cervical spine was not shown to have been manifested to a compensable degree within one year of service separation, and the most probative evidence establishes that the Veteran's current neck disability is not related to his active service or any incident therein, and is not causally related to or aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for a chronic neck disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Laws

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2017).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2017); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may be established on a secondary basis under 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran contends that service connection for a neck disability is warranted.  Initially, he asserted that the disability had its onset during active service.  Specifically, he contends that that condition was incurred in 2004 as a result of having to jump for cover while stationed in Iraq.  Alternatively, he asserts that the disability is secondary to his service-connected lumbar spine disability.

Service treatment records pertaining to the Veteran's first period of active duty are negative for complaints of or treatment for a neck disability.  

On an October 1991 Report of Medical History completed in connection with a periodic examination for the Army National Guard, the Veteran reported that he had been treated by a chiropractor for cervical subluxation and complained of pain in his left shoulder above the scapular bone.  On clinical evaluation, the Veteran's neck was found to be normal.  Service treatment records pertaining to the Veteran's service in the National Guard are otherwise negative for complaints or findings of a neck disability.  

Service treatment records corresponding to the Veteran's second period of active duty are also negative for complaints or findings of a neck disability.  

In July 2006, the appellant submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities.  His application, however, is silent for any mention of a neck disability, as is medical evidence obtained in connection with the claim.  That evidence included VA examination reports for a back disability, hearing loss, and tinnitus, and VA treatment records dated from April 2005 to July 2006.  Indeed, the VA medical records demonstrate that examination of the Veteran's neck during that period was negative for pain, stiffness, adenopathy, or thyromegaly.  

In the report of an April 2011 VA examination for lumbar spine disabilities, the Veteran reported that he began experiencing constant pain in 2004 located in the neck and middle and lower back. 

The Veteran underwent a VA examination in June 2014.  At that time, he reported that his his neck symptoms began in 2004 from jumping for cover in Iraq and have worsened since that time.  Following evaluation of the Veteran, the examiner diagnosed degenerative joint disease of the cervical spine.  The examiner opined that the condition was less likely than not proximately due to or the result of the Veteran's service connected lumbar spine disability.  The examiner further determined that the available record did not support direct service connection of the cervical spine.  

Another VA examination was provided in March 2016.  The examiner noted that there was no finding on examination that establishes a link of a neck condition to the service-connected degenerative joint disease of the thoracolumbar spine.  She noted that x-ray findings completed in March 2016 revealed no evidence of arthritis.  The examiner also noted that the Veteran reported that during the summer when he rides his bicycle, up to 125 miles a week, his back improves in flexibility.  She noted that there was no history of neck injury.  She opined that it is probable that the claimant's bicycling activity has created his neck strain.  She concluded that a link could not be established between his back condition and his complaints of neck pain.  

An additional VA examination was provided in March 2016, at which time the examiner diagnosed degenerative disc disease of the cervical spine with IVDS of the left median and radial nerves.  The examiner indicated that there is no mechanism to explain or basis to conclude that with only minimal degenerative joint disease of the thoracic spine and normal lumbar spine x-rays in 2010, that the current cervical spine was caused by or aggravated beyond its normal progression by thoracolumbar pathology.  

Finding the opinion inadequate, the Board remanded the matter for clarification.  Pursuant to the Board's remand instructions, a VA medical opinion was obtained in October 2017.  The examiner determined that the Veteran's service-connected lumbar spine disability had not aggravated his osteoarthritis of the cervical spine.  In support of this finding, the examiner noted that osteoarthritis is a degenerative condition that can develop from multiple different risk factors, including aging, stress, trauma, heredity, obesity, high mechanical stress and repetitive use.  The examiner explained that aging is the number one risk factor with statistics showing that greater than 85 percent of individuals over the age of 60 develop the condition.  She determined that the Veteran's cervical spine osteoarthritis is progressing at a pace that is normal for the course of the disease.  In support of this finding, the examiner provided links to articles discussing osteoarthritis of the cervical and lumbar spine.


Analysis

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a neck disability.  

At the outset, the Board observes that the Veteran has been diagnosed with degenerative arthritis of the neck, which is a chronic disease.  As such, service connection may be warranted on the basis of continuity of symptoms or on a presumptive basis.  However, the most probative evidence of record shows that the Veteran did not develop a chronic neck disability, including arthritis, during active service.  As set forth above, service treatment records corresponding to the Veteran's periods of active duty are entirely negative for complaints or findings of a neck disability, including cervical spine arthritis.  While the Veteran reported that he had been treated by a chiropractor for cervical subluxation in an October 1991 Report of Medical History, evaluation of his neck and spine at that time was normal.  Additionally, service treatment records subsequent to the October 1991 Report of Medical History are entirely negative for complaints or findings of any neck disability, including arthritis.  Not only was a chronic neck disability not identified during the Veteran's active service, the most probative evidence indicates that symptoms associated with a neck disability did not persist on a continuous basis after service.  

In that regard, the Board observes that the Veteran has recently asserted that his neck pain started during his period of active service in 2004 and has been present on a continuous basis since that time.  However, the contemporaneous evidence does not support his recollections.  As set forth above, in July 2006, when the Veteran submitted an original application for VA compensation benefits seeking service connection for multiple disabilities, including a back disability and joint pain of the ankle and knees, he made no reference to a neck disability.  The Board finds that had the Veteran been suffering from continuous neck pain since 2004, he would have included that on his application.  Moreover, the contemporaneous medical evidence associated with the record at the time of the July 2006 application shows that there was no finding of a neck disability or symptoms thereof.  Notably, the medical records at that time demonstrated that the Veteran specifically denied neck pain or stiffness.  The Board finds that had a neck disability or symptoms been present, the Veteran would have mentioned them and an examiner would have recorded them.  In light of the foregoing, the Board finds that the statements made by the Veteran regarding continuity of symptomatology are less probative than the contemporaneous records.  Thus, the Board finds that the most probative evidence establishes that a chronic neck disability was not present during active service and that continuity of symptomatology has not been established by the record.

Additionally, the record contains no indication, lay or clinical, that the neck disability manifested to a compensable degree within one year of separation from active service in March 2005.  As detailed above, the most probative evidence establishes that neck symptoms were not present during the first post-service year.  As noted herein, VA medical records dated from April 2005 to July 2006 showed that the Veteran's neck was normal, with no notation of arthritis or any symptoms thereof.  As such, service connection for a neck disability on a presumptive basis is also not warranted.  

Although the most probative evidence establishes that a neck disability was not present during the Veteran's period of active service or manifest to a compensable degree within one year of separation from such service, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In this case, however, the record preponderates against finding that the Veteran's current neck disability is causally related to his active service.  As set forth above, after examining the Veteran and reviewing the record, the June 2014 VA examiner concluded that the available record did not support direct service connection for the cervical spine disability.  The opinion of the March 2016 VA examiner is similarly against the claim, as she determined that the Veteran's neck disability is due to his bicycling activity.  The Board finds that the examiners' opinions are persuasive and assigns them significant probative weight.  The October 2017 VA examiner attributed the Veteran's neck disability to aging, stating that the Veteran's current osteoarthritis of the neck indicates that it is a progression of the normal aging process.  There is no medical opinion to contradict the examiners' findings or otherwise indicate that service connection on a direct basis could be established.  Neither the Veteran nor his attorney has identified any such evidence.  In light of the foregoing, service connection on a direct basis is not warranted.

The Board has considered the Veteran's contention that his neck disability is secondary to his lumbar spine disability.  The record, however, contains no probative evidence supporting his theory of entitlement.  Indeed, the preponderance of the evidence is against the claim.  As forth above, the VA examiners have concluded that the Veteran's current neck disability was not caused or aggravated by his service-connected lumbar spine disability.  As such, service connection on a secondary basis is not warranted.  The Board has reviewed the record but can find no other evidence supporting the Veteran's claim, nor has he pointed to any such evidence. 

The Board acknowledges the Veteran's assertion that his neck disability is related to military service or to his service-connected lumbar spine disability.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the diagnosed cervical spine disabilities is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves pathological processes that are not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed neck disability is a medical question requiring medical training, expertise and experience.

In summary, the Board finds that the most probative evidence shows that a chronic neck disability was not present during active service and did not manifest to a compensable degree within one year of service separation.  The Board also concludes that the most probative evidence shows that the current neck disability is not related to the Veteran's active service or secondary to any service-connected disability.  For these reasons, the preponderance of the evidence is against the claim of service connection for a neck disability.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic neck disability, to include as secondary to service-connected disability, is denied.  



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


